             Case 2:19-ap-01071-NB             Doc 37 Filed 07/20/21 Entered 07/20/21 15:29:39        Desc
                                                Main Document    Page 1 of 4


         1       James K.T. Hunter (CA Bar No. 73369)
                 PACHULSKI STANG ZIEHL & JONES LLP
         2       10100 Santa Monica Blvd., 13th Floor
                 Los Angeles, California 90067
         3       Telephone: 310/277-6910
                 Facsimile: 310/201-0760
         4       E-mail: jhunter@pszjlaw.com

         5       Attorneys for Plaintiff Richard M. Pachulski, Chapter 11
                 Trustee for the Bankruptcy Estate of Layfield & Barrett, APC
         6

         7                                      UNITED STATES BANKRUPTCY COURT

         8                                       CENTRAL DISTRICT OF CALIFORNIA

         9                                                LOS ANGELES DIVISION

        10       In re:                                              Case No.: 2:18-bk-15829-NB
        11       PHILIP JAMES LAYFIELD,                              Chapter 7
c:I..
..J
..J
a)
Ill     12                                           Debtor.
z
0
'"":I
~
 .J
        13
 :r:
 Ill
N
0
        14       RICHARD M. PACHULSKI, Chapter 11                   Adv. Case No.: 2:19-ap-01071-NB
z                Trustee for the bankruptcy estate of Layfield &
 ~
fl)
        15       Barrett, APC,                                      JOINT STATUS REPORT
~
~
:)
 :c
t.>     16                                   Plaintiff,             Status Conference Date: August 3, 2021
 <
c:I..                                                               Time:    11:00 a.m.
        17       vs.                                                Place: Courtroom 1545
                                                                             255 E. Temple Street
        18       PHILIP JAMES LAYFIELD, an individual,                       Los Angeles, CA 90012
                                                                             Judge: Honorable Neil W. Bason
        19                                   Defendant.

        20

        21
                          The criminal trial of Philip Layfield ("Layfield") is currently set for August 10,
        22
               2021, though there remains the possibility of a last minute continuance or resolution.
        23
               The appeal filed by Layfield of this Court's order of October 30, 2019 denying
        24
               Layfield's motion for judgment on the pleadings has been denied, revesting this Court
        25
               with jurisdiction over the above-captioned adversary proceeding.
        26
                          Both parties agree that unless and until Layfield' s criminal trial has occurred or
        27
                otherwise been resolved, this adversary proceeding should be held in abeyance. A
        28
                further continuance of this Status Conference for approximately two months is

                DOCS_LA:338931.1 51414/001
Case 2:19-ap-01071-NB   Doc 37 Filed 07/20/21 Entered 07/20/21 15:29:39   Desc
                         Main Document    Page 2 of 4




                                                 /s/ James K.T. Hunter
         Case 2:19-ap-01071-NB                   Doc 37 Filed 07/20/21 Entered 07/20/21 15:29:39                                     Desc
                                                  Main Document    Page 3 of 4



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067


A true and correct copy of the foregoing document entitled (specify): JOINT STATUS REPORT in support thereof
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
July 20, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page


2. SERVED BY UNITED STATES MAIL:
On (date) _________, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) July 20, 2021, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Philip Layfield
Email: phil@maximum.global

                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 July 20, 2021                Mary de Leon                                                    /s/ Mary de Leon
 Date                         Printed Name                                                    Signature




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:339031.1 51414/001
         Case 2:19-ap-01071-NB                   Doc 37 Filed 07/20/21 Entered 07/20/21 15:29:39                                     Desc
                                                  Main Document    Page 4 of 4


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

Mailing Information for Case 2:19-bk-01071-NB

       Wesley H Avery (TR) wes@averytrustee.com,
        C117@ecfcbis.com;lucy@averytrustee.com;alexandria@averytrustee.com
       James KT Hunter jhunter@pszjlaw.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:339031.1 51414/001
